        Case: 3:20-cv-01035-jdp Document #: 1 Filed: 11/16/20 Page 1 of 16




Sheehan & Associates, P.C.
Spencer Sheehan
60 Cuttermill Rd Ste 409
Great Neck, NY 11021-3104
Telephone: (516) 268-7080
spencer@spencersheehan.com

United States District Court
Western District of Wisconsin                                    3:20-cv-1035

Stacey Tropp, individually and on behalf of
all others similarly situated,
                                Plaintiff,

                 - against -                                       Complaint

Prairie Farms Dairy, Inc.,
                                Defendant

       Plaintiff by attorneys alleges upon information and belief, except for allegations pertaining

to plaintiff, which are based on personal knowledge:


       1.    Prairie Farms Dairy, Inc. (“defendant”) manufactures, distributes, markets, labels

and sells ice creams labeled as “vanilla” under the Prairie Farms Small Batch brand, including

“Premium Vanilla Bean Ice Cream.”

       2.    The relevant front label statements include “Premium Vanilla Bean Ice Cream,”

“Small Batch,” “Farmer Owned,” “Made with Local Milk & Cream,” “Natural Ingredients,” a cow

and a scoop of the product, with specks of vanilla bean seeds and three cured vanilla beans.
           Case: 3:20-cv-01035-jdp Document #: 1 Filed: 11/16/20 Page 2 of 16




          3.     Unfortunately for consumers, the Product is not flavored mainly from vanilla beans

and as a result, does not taste like vanilla.

          4.     Demand for real vanilla “has been steadily increasing…due to consumer demand for

natural foods that are free of artificial ingredients.”1

          5.     According to one flavor supplier, today’s consumers “want real vanilla, not imitation

[vanilla] flavoring.”

          6.     Vanilla comes from an orchid plant grown in the tropics.

          7.     The fruit pod, the vanilla bean is the raw material for vanilla flavorings.

          8.     The vanilla bean is heated in the sun for weeks, soaked in alcohol solution and its

flavor constituents extracted (vanilla extract).

          9.     The popularity of vanilla in the 19th century led to the isolation of the most



1
    Chagrin Valley Soap & Salve Company, FAQs, Why Are The Prices of Vanilla Bean Products Always Increasing?


                                                       2
         Case: 3:20-cv-01035-jdp Document #: 1 Filed: 11/16/20 Page 3 of 16




predominant flavor component, vanillin.

        10.   Sensory evaluation of vanillin is mainly sweet, with a lackluster “chemical‐like” taste

and odor because it lacks the other molecules in vanilla.

        11.   This availability of low-cost vanillin resulted in foods purporting to contain vanilla,

which either contained no vanilla or a trace or de minimis amount, boosted by synthetic vanillin.

        12.   Consumers would buy foods labeled as “vanilla” only to later discover they lack the

richness and layered taste provided from vanilla beans.

        13.   However, vanillin separated from the rest of the vanilla bean does not constitute

vanilla flavor.

        14.   The characterizing notes of vanillin must be accompanied by other compounds to

produce the familiar flavor and aroma consumers are accustomed to as vanilla.

        15.   Vanilla’s unique and complex flavor is due to the many odor-active compounds such

as acids, ethers, alcohols, acetals, heterocyclics, phenolics, hydrocarbons, esters and carbonyls,

shown in the table below for a sample of vanilla extract.




                                                 3
         Case: 3:20-cv-01035-jdp Document #: 1 Filed: 11/16/20 Page 4 of 16




         16.   While vanillin (MS Scan # 759, 77.4301 Peak Area %) plays a significant role, it

contributes less than one‐third of the overall flavor/aroma impact of vanilla.

         17.   Methyl cinnamate (MS Scan # 751) and cinnamyl alcohol (MS Scan # 676, 0.0185)

provide distinct cinnamon and creamy notes to vanilla.

         18.   P-cresol (MS Scan # 415, 0.0247) contributes flavor notes described as woody and

spicy.

         19.   Acetovanillone (MS Scan # 839, 0.0476) provides a sweet, honey note.

         20.   P-hydroxybenzoic acid (MS Scan # 832, 0.2867) and vanillic acid (MS Scan # 892,



                                                 4
         Case: 3:20-cv-01035-jdp Document #: 1 Filed: 11/16/20 Page 5 of 16




1.2120) are significant phenolic compounds which contribute to vanilla’s aroma.

         21.   4-methoxybenzaldehyde (p-anisaldehyde) (MS Scan # 631, 0.0049) provides creamy

flavor notes to vanilla.

         22.   4-methoxybenzyl alcohol (p-anisyl alcohol) (MS Scan # 653, 0.0679) provides floral

notes.

         23.   Consumer and industry groups have long sought to prevent the deceptive practice

where consumers are sold a food flavored as “vanilla” only to discover too late it lacks the richness

and layered taste only provided by flavor from vanilla beans.

         24.   The earliest efforts to prevent fraud in vanilla products was the U.S. Pharmacopeia

standard, which required a specific weight of vanilla beans as the source for vanilla extract.

         25.   The focus was on the weight of actual vanilla beans, because this would prevent

companies from adding vanillin to a small amount of vanilla beans.

         26.   Consumer deception continued into the 20th century, and companies regularly

deceived consumers by labeling their foods as flavored with “vanilla” despite containing only

vanillin with caramel coloring.

         27.   Congress authorized regulations to prevent deceptive labeling of vanilla flavored

foods, including ice cream.

         28.   For over fifty (50) years, companies adhered to these industry standards.

         29.   This meant consumers were informed about foods that purported to be “vanilla”

because they were identified as imitation or artificial.

         30.   Where a food was labeled as “vanilla” without qualification, consumers understood

that the flavoring was only from the ingredient of vanilla beans.

         31.   These regulations established custom and practice so that consumers’ experience has




                                                  5
          Case: 3:20-cv-01035-jdp Document #: 1 Filed: 11/16/20 Page 6 of 16




primed them to infer from a product’s labeling whether the flavor source was entirely from the

characterizing vanilla bean ingredient or not.

         32.    In early 2018, in response to reports of a surge in fraudulent vanilla flavored foods,

the flavor industry – The Flavor and Extract Manufacturers Association of the United States or

“FEMA” – urged companies to return to truthfully labeling vanilla foods so consumers would not

be misled by artificial vanilla flavors where foods were labeled only with “vanilla.” See John B.

Hallagan and Joanna Drake, FEMA, “Labeling Vanilla Flavorings and Vanilla-Flavored Foods in

the U.S.,” Perfumer & Flavorist, Vol. 43 at p. 46, Apr. 25, 2018 (“Hallagan & Drake”).

         33.    Vanilla ice cream is the top selling flavor of ice cream, and when consumers purchase

it, they expect it to be flavored with vanilla flavoring derived from vanilla beans unless labeled

otherwise.

         34.    The International Dairy Foods Association (“IDFA”) advises that any type of

“vanilla ice cream,” such as “vanilla bean ice cream” should only contain flavoring from vanilla

beans, viz, vanilla extract.2

         35.    The Flavor and Extract Manufacturers Association of the United States (“FEMA”)

has also stated that any type of vanilla ice cream is required to be flavored only with flavoring

from vanilla beans.

         36.    The IDFA and FEMA follow the same regulations established by the FDA and

adopted by Wisconsin.3

         37.    However, Prairie Farms Vanilla Bean Ice Cream contains artificial vanilla flavoring,

indicated by the misleading term “Natural Flavor” on the ingredient list instead of vanilla extract.



2
 IDFA, Ice Cream & Frozen Desserts Labeling Manual, 2019 Ed.
3
 See 21 C.F.R. §135.110(f)(2)(i) (“If the food contains no artificial flavor, the name on the principal display panel or
panels of the label shall be accompanied by the common or usual name of the characterizing flavor, e.g., ‘vanilla’”).


                                                           6
          Case: 3:20-cv-01035-jdp Document #: 1 Filed: 11/16/20 Page 7 of 16




                                                  INGREDIENTS: CREAM, MILK, SUGAR, SKIM
                                                  MILK, WHEY, STABILIZER     (MONO AND
                                                  DIGLYCERIDES, GUAR GUM, CELLULOSE GUM
                                                  AND CARRAGEENAN), NATURAL FLAVOR,
                                                  VANILLA BEAN.




         38.    According to an article on Yahoo Food in 2015, “The One Thing You Need to Know

When Buying Vanilla Ice Cream,” “Brands that print phrases like ‘natural vanilla’ [or ‘natural

flavor’] on their packages may actually be pushing products that contain anything but.”4

         39.    The article interviewed the head of the tv show, America’s Test Kitchen, Jack

Bishop, who “explains that counterfeit vanilla is a bigger problem than one might think, and

implores smart shoppers to read labels before buying a pint of the stuff.”

         40.    Bishop continued, “Vanilla extract is the key to buying ice cream with good vanilla

flavor…If it doesn’t say vanilla extract, walk on by” because the vanilla “taste” is “actually

imitation extract made from wood pulp.”5

         41.    Dairy expert “Scott Rankin, a professor of food science at the University of

Wisconsin-Madison, explained that the different wordings on the labels amount to an industry

shorthand for specific kinds of natural or artificial flavorings.”

         42.    For instance, “natural vanilla flavor” often refers to “vanillin extracted from wood.”



4
 Yahoo Food, The One Thing You Need to Know When Buying Vanilla Ice Cream, May 20, 2015.
5
 See 21 C.F.R. §135.110(f)(2)(i) (“If the food contains no artificial flavor, the name on the principal display panel or
panels of the label shall be accompanied by the common or usual name of the characterizing flavor, e.g., ‘vanilla’”).


                                                           7
        Case: 3:20-cv-01035-jdp Document #: 1 Filed: 11/16/20 Page 8 of 16




       43.    “Natural flavor” on the other hand, “(with no mention of vanilla at all) indicates just

a trace of natural vanilla (there’s no required level) and other flavorings such as nutmeg that merely

trigger an association” with vanilla.

       44.    The “Natural Flavor” used in the Prairie Farms Vanilla Bean Ice Cream is a

combination of vanilla and artificial vanilla flavor.

       45.    The listing of “natural flavor” in the ingredients and “vanilla bean ice cream” on the

front prevents consumers from learning the truth about the Product’s “vanilla” taste.

       46.    Because the Product contains added artificial vanilla flavors, the ingredient list

should indicate “natural and artificial flavors.”

       47.    Consumers are entitled to know whether the product they are buying is flavored with

a vanilla flavoring derived from vanilla beans, in whole or in part.

       48.    Consumers prefer flavor from vanilla beans over artificial vanilla flavor due to taste

and health, because vanilla is a natural product, compared to highly processed artificial vanilla

flavorings with additives.

       49.    According to the IDFA, FEMA and FDA, if an ice cream labeled as “vanilla” has

flavor from non-vanilla sources, that is considered an artificial flavor, which must be disclosed to

consumers.

       50.    The issue of ice cream labeled as vanilla not containing any vanilla (or only a trace

of vanilla) is over one hundred years old.




                                                    8
          Case: 3:20-cv-01035-jdp Document #: 1 Filed: 11/16/20 Page 9 of 16




         51.     In 1920, The Annual Report of the Dairy and Food Commissioner of Wisconsin

noted the importance of the flavoring used in ice cream:

         In all too many instances we find that ice cream sold as vanilla ice cream is not
         vanilla ice cream but has been flavored by cheap imitations and compounds, in
         many instances producing flavors of the rankest kind.6

         52.     Where ice cream is labeled as “vanilla” and its flavor contains a trace of vanilla,

supplemented imitation vanilla flavoring, it will not taste like vanilla.

         53.     Because vanillin is responsible for less than one‐third of the overall flavor/aroma

impact of vanilla, it is false and misleading to describe the Product’s taste as “vanilla” because it

lacks detectable level of the odor-active compounds that are critical to the expected vanilla taste.

         54.     Analysis of the Product reveals an abnormal excess of vanillin relative to the amount

and presence of the key odor-active compounds in authentic vanilla, which is a strong indicator it

contains vanillin from non-vanilla sources.

         55.     For instance, the Product fails to reveal detectable levels of one or more compounds

including methyl cinnamate, cinnamyl alcohol, p-cresol, acetovanillone, p-hydroxybenzoic acid,

4-methoxybenzaldehyde (p-anisaldehyde), 4-methoxybenzyl alcohol (p-anisyl alcohol) and

vanillic acid.

         56.     More of the Product’s flavor is provided by artificial vanilla flavoring than vanilla

from vanilla beans, which means it should be labeled “artificially flavored.”7

         57.     By omitting “artificially flavored” from the front label, consumers are not told that

the (1) taste is not provided exclusively or predominantly from vanilla beans and (2) that the

Product fails to taste like vanilla because it lacks the above-described odor-active compounds.



6
  For the year ending June 30, 1920 at p. 47.
7
  See 21 C.F.R. §135.110(f)(2)(iii) (“If the food contains both a natural characterizing flavor and an artificial flavor
simulating it, and if the artificial flavor predominates”).


                                                           9
           Case: 3:20-cv-01035-jdp Document #: 1 Filed: 11/16/20 Page 10 of 16




           58.   Defendant knows consumers will pay more for the Product because the front label

only states “vanilla” and not “artificially flavored” and “does not taste like real vanilla.”

           59.   Representing the Product as “Vanilla Bean” instead of “Artificially Flavored Vanilla

Bean” is deceptive and misleading to consumers.

           60.   The Product’s inclusion of “Vanilla Bean” on the ingredient list, in the product name

and picture is misleading because it gives consumers the misleading impression the Product

contains more vanilla than it does.

           61.   However, these are not the remnant of vanilla beans which have provided their

vanilla flavor to this Product, but exhausted vanilla bean specks.

           62.   Vanilla bean specks are the:

           tiny black seeds that line the inside of a vanilla bean. When flavor houses extract
           vanilla beans to make vanilla extract, the goal is to extract all possible flavor from
           the bean, including its seeds. After the vanilla extract has percolated for an optimal
           time, the vanilla bean pods and seeds sink to the bottom and are filtered from the
           extract. As a final step, the vanilla bean seeds are sifted from the spent vanilla bean
           pods. The resulting bean pods and seeds are known as “exhausted,” because all
           flavor has been extracted.8

           63.     The addition of vanilla bean specks without any flavor gives the impression the

Product contains more real vanilla than it does, when the opposite is true.

           64.   A reasonable consumer cannot follow up or learn the truth that the Product contains

artificial vanilla flavors and vanilla beans without any flavor, from reading the Product’s ingredient

list and the absence of disclosure elsewhere on the Product.

           65.   Defendant’s branding and packaging of the Product is designed to – and does –

deceive, mislead, and defraud plaintiff and consumers.

           66.   Defendant sold more of the Product and at higher prices than it would have in the



8
    Cook’s Blog, Vanilla Bean Seeds: A Troubling New Trend, June 13, 2019.


                                                       10
        Case: 3:20-cv-01035-jdp Document #: 1 Filed: 11/16/20 Page 11 of 16




absence of this misconduct, resulting in additional profits at the expense of consumers.

        67.   The value of the Product that plaintiff purchased and consumed was materially less

than its value as represented by defendant.

        68.   Had plaintiff and class members known the truth, they would not have bought the

Product or would have paid less for them.

        69.   As a result of the false and misleading labeling, the Product is sold at a premium

price, approximately no less than $ 4.99 per 1.5 quarts, excluding tax, compared to other similar

products represented in a non-misleading way, and higher than the price of the Product if it were

represented in a non-misleading way.

                                      Jurisdiction and Venue


        70.   Jurisdiction is proper pursuant to Class Action Fairness Act of 2005 (“CAFA”). 28

U.S.C. § 1332(d)(2)

        71.   Under CAFA, district courts have “original federal jurisdiction over class actions

involving (1) an aggregate amount in controversy of at least $5,000,000; and (2) minimal

diversity[.]” Gold v. New York Life Ins. Co., 730 F.3d 137, 141 (2d Cir. 2013).

        72.   Plaintiff Stacey Tropp is a citizen of Wisconsin.

        73.   Defendant Prairie Farms Dairy, Inc., is a Illinois corporation with a principal place

of business in Edwardsville, Madison County, Illinois and is a citizen of Illinois.

        74.   “Minimal diversity” exists because plaintiff Stacey Tropp and defendant are citizens

of different states.

        75.   Upon information and belief, sales of the Product exceed $5 million exclusive of

interest and costs, and the aggregate amount in controversy exceeds $5 million.

        76.   Venue is proper in this judicial district because a substantial part of the events or



                                                11
          Case: 3:20-cv-01035-jdp Document #: 1 Filed: 11/16/20 Page 12 of 16




omissions giving rise to the claim occurred in this district and defendant is deemed to reside in this

district because it is subject to the court’s personal jurisdiction in this State with respect to this

action.

          77.   Venue is further supported because many class members reside in this District.

                                                  Parties

          78.   Plaintiff Stacey Tropp is a citizen of Wisconsin, Madison, Dane County.

          79.   Defendant Prairie Farms Dairy, Inc. is a Illinois corporation with a principal place of

business in Edwardsville, Illinois, Madison County and is a citizen of Illinois.

          80.   Defendant is a dairy conglomerate operating throughout the Midwestern States,

including Illinois, Wisconsin, Ohio, Michigan, Iowa, Minnesota, Wisconsin and Indiana.

          81.   During the relevant statutes of limitations for each cause of action alleged, plaintiff

purchased the Product within her district and/or State for personal and household consumption

and/or use in reliance on the representations of the Product.

          82.   Plaintiff Stacey Tropp purchased the Product approximately once a week throughout

the past year at stores including Woodman’s Market, 3817 Milwaukee St, Madison, WI 53714 and

Hy-Vee, 3801 E Washington Ave, Madison, WI 53704.

          83.   Plaintiff bought the Product at or exceeding the above-referenced price because she

liked the product for its personal and household use and consumption and expected a vanilla taste

provided by vanilla beans.

          84.   Plaintiff was deceived by and relied upon the Product's deceptive labeling.

          85.   Plaintiff would not have purchased the Product in the absence of Defendant’s

misrepresentations and omissions.

          86.   The Product was worth less than what Plaintiff paid for it and she would not have

paid as much absent Defendant's false and misleading statements and omissions.


                                                   12
        Case: 3:20-cv-01035-jdp Document #: 1 Filed: 11/16/20 Page 13 of 16




       87.    Plaintiff intends to, seeks to, and will purchase the Product again when she can do so

with the assurance that Product's labels are consistent with the Product’s components.

                                         Class Allegations


       88.    The class will consist of all purchasers of the Product who reside in Wisconsin,

Illinois, Michigan, Minnesota and Iowa, during the applicable statutes of limitations.

       89.    Plaintiff seeks class-wide injunctive relief based on Rule 23(b) in addition to a

monetary relief class.

       90.    Common questions of law or fact predominate and include whether defendant’s

representations were and are misleading and if plaintiff and class members are entitled to damages.

       91.    Plaintiff's claims and basis for relief are typical to other members because all were

subjected to the same unfair and deceptive representations and actions.

       92.    Plaintiff is an adequate representatives because her interests do not conflict with

other members.

       93.    No individual inquiry is necessary since the focus is only on defendant’s practices

and the class is definable and ascertainable.

       94.    Individual actions would risk inconsistent results, be repetitive and are impractical

to justify, as the claims are modest relative to the scope of the harm.

       95.    Plaintiff's counsel is competent and experienced in complex class action litigation

and intends to protect class members’ interests adequately and fairly.

       96.    Plaintiff seeks class-wide injunctive relief because the practices continue.

               Wisconsin Deceptive Trade Practices Act (“DPTA”), Wis. Stat. § 100.18, and
                             Consumer Protection Statutes of Other States

       97.    Plaintiff incorporates by reference all preceding paragraphs.

       98.    On behalf of the proposed class members in the other states, plaintiff alleges


                                                 13
        Case: 3:20-cv-01035-jdp Document #: 1 Filed: 11/16/20 Page 14 of 16




violations of the:

               a.      Illinois Consumer Fraud and Deceptive Business Practices Act, 815 ILCS

                       § 505/1, et. seq.;

               b.      Michigan Consumer Protection Act, §§ 445.901, et. seq.;

               c.      Iowa's Consumer Fraud Act, Iowa Code § 714.16;

               d.      Minnesota Prevention of Consumer Fraud Act, Minn. Stat §§ 325F.68, et.

                       seq.; and Minnesota Uniform Deceptive Trade Practices Act, Minn Stat. §

                       325D.43, et. seq.; and

               e.      Wisconsin Deceptive Trade Practices Act, Wis. Stat. §§ 100.18, et. seq.


       99.    Defendant’s labeling of its vanilla ice cream product constitutes false, deceptive and

misleading advertising in violation to the Deceptive Trade Practices Act.

       100. Defendant marketed its ice creams as vanilla with the intention to sell, distribute and

increase its consumption by consumers.

       101. Defendant’s actions caused plaintiff and class members to suffer monetary loss,

because they bought products labeled as vanilla (bean) purporting to be flavored only by vanilla

and as a result taste like vanilla, when this was not true.

       102. Plaintiff and class members would not have purchased the Product or paid as much

if the true facts had been known, suffering damages.


                                            Unjust Enrichment

       103. Plaintiff incorporates by reference all preceding paragraphs.

       104. Defendant obtained benefits and monies because the Product was not as represented

and expected, to the detriment and impoverishment of plaintiff and class members, who seek

restitution and disgorgement of inequitably obtained profits.


                                                  14
        Case: 3:20-cv-01035-jdp Document #: 1 Filed: 11/16/20 Page 15 of 16




                                 Jury Demand and Prayer for Relief

Plaintiff demands a jury trial on all issues.

    WHEREFORE, Plaintiff prays for judgment:

   1. Declaring this a proper class action, certifying plaintiff as representative and the

       undersigned as counsel for the class;

   2. Entering preliminary and permanent injunctive relief by directing defendant to correct the

       challenged practices to comply with the law;

   3. Injunctive relief to remove, correct and/or refrain from the challenged practices and

       representations, and restitution and disgorgement for members of the class pursuant to the

       applicable laws;

   4. Awarding monetary damages and interest pursuant to the common law and other statutory

       claims;

   5. Awarding costs and expenses, including reasonable fees for plaintiff's attorneys and

       experts; and

   6. Other and further relief as the Court deems just and proper.

Dated: November 16, 2020
                                                              Respectfully submitted,

                                                              Sheehan & Associates, P.C.
                                                              /s/Spencer Sheehan
                                                              Spencer Sheehan
                                                              60 Cuttermill Rd Ste 409
                                                              Great Neck NY 11021-3104
                                                              Tel: (516) 268-7080
                                                              Fax: (516) 234-7800
                                                              spencer@spencersheehan.com




                                                15
       Case: 3:20-cv-01035-jdp Document #: 1 Filed: 11/16/20 Page 16 of 16




3:20-cv-1035
United States District Court
Western District of Wisconsin

Stacey Tropp, individually and on behalf of all others similarly situated,


                                         Plaintiff,


        - against -


Prairie Farms Dairy, Inc.,


                                          Defendant




                                           Complaint



                       Sheehan & Associates, P.C.
                        60 Cuttermill Rd Ste 409
                        Great Neck NY 11021-3104
                           Tel: (516) 268-7080
                           Fax: (516) 234-7800




Pursuant to 22 NYCRR 130-1.1, the undersigned, an attorney admitted to practice in the courts of
New York State, certifies that, upon information, and belief, formed after an inquiry reasonable
under the circumstances, the contentions contained in the annexed documents are not frivolous.

Dated: November 16, 2020
                                                                             /s/ Spencer Sheehan
                                                                              Spencer Sheehan
